                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

CHRISTOPHER JAMES BILLS                                                         PLAINTIFF

V.                          CASE NO. 4:19-cv-00351 JM

KAREN WALKER-KNIGHT, et al.                                                  DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       DATED this 17th day of June, 2019.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
